DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5, filed January 5, 2022, with the drawing objection, have been considered and are accepted. The drawing objection has been withdrawn.
Applicant’s arguments, see page 5, filed January 5, 2022, with respect to the claim rejections under 35 U.S.C. §112(b) have been considered and are accepted. The 35 U.S.C. §112(b) have been withdrawn.
Applicant’s arguments, see pages 6-7, filed January 5, 2022, with respect to the claim rejections under 35 U.S.C. §103(a) have been considered but are moot because the new grounds of rejection ere necessitated by Applicant’s amendments, the instant Office action has been made final.

Response to Amendment
This office action is in response to the amendments and / or remarks filed on January 5, 2022. Claims 9-12 have been withdrawn, and Claims 1-8 are pending and currently being examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 7, lines 1-3, “wherein the handle is configured to operate when the suitcase frame is transitioned to each of the first size, the second size, and the third size”.

No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, lines 1-3, claims the limitation “wherein the handle is configured to operate when the suitcase frame is transitioned to each of the first size, the second size, and the third size”. In view of the description provided, it is unclear to the examiner whether the scope of the limitation requires the handle to telescope in response to transitioning the luggage size; or if the handle is capable of being operated during each of the provided luggage size. The examiner notes that the disclosure teaches the grip actuator (53) initiating the luggage size transition, as opposed to the handle. For examination purposes this limitation will be interpreted as the handle being capable of operating during each luggage size.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Javasky (CA 2936342 A1), in view of Salander (US 7232018 B).

	Regarding Claim 1, Javasky teaches an adjustable size suitcase (100), comprising:
A main body (100) having a top section (122), a middle section (118) and a bottom section (102) that define a hollow interior space (as seen in Figure 1d at (128)). (Figs. 1a-1d; Page 5, Lines 4-12)
A frame (F in modified Figure 2 below) that is positioned within the hollow interior space (as seen in Figure 1d at (128)), said frame including an upper frame assembly (comprising (126), (134C), (140)), a middle frame assembly (comprising (140), (134B), (138)), and a lower frame assembly (comprising (138), (134A), (136)),  said upper frame assembly including an upper front horizontal frame member (126), an upper back horizontal frame member (126), and a pair of upper side horizontal frame members (126); said lower frame assembly including a lower front horizontal frame member (136), a lower back horizontal frame member (136) and a pair of lower side horizontal frame members (136); and said middle frame assembly including a middle back horizontal frame member (138) a pair of middle side horizontal frame members (138), and an open front end (OE in Modified Figure 2 below). (Figs. 1e, 2; Page 8, Lines 1-9)
Wherein each of the main body (100) and the frame (F in Modified Figure 2 below) include functionality for transitioning between a first size (H1), a second size (H2) and a third size (H3). (Figs. 1a-1g, 2; Page 7, Lines 15-22)
A hollow interior space (as seen in Figure 1d at (128)) defined by both the upper frame assembly (comprising (126), (134C), (140)) and the middle frame assembly (comprising (140), (134B), (138)). (Wherein the frame assembly (F in Modified Figure 2 below) defines an interior space.) (Fig. 1d, 2; Page 7, Lines 15-22)

	Javasky does not teach at least one flap that is disposed along an outside portion of the main body, said flap being configured to selectively allow access to the hollow interior space; 


	With regards to the at least one flap that is disposed along an outside portion of the main body, Salander further teaches at least one flap (160) that is disposed along an outside middle portion (110) open front end (wherein flap (160) provides access to an open end) of a suitcase main body (100), said flap (160) being configured to selectively (164) allow access to the hollow interior space (110). (Figs. 1 and 4; Col.3, Lines 60-64; Col 4, Lines 38-42)

    PNG
    media_image1.png
    702
    619
    media_image1.png
    Greyscale
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take adjustable size suitcase as taught by Javasky, and provide for the at least one flap as taught by Salander. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements in order to provide for an adjustable size suitcase with a selectively engageable middle flap for the user to access and store the contents of the suitcase compartments with more convenience. 







    PNG
    media_image2.png
    33
    162
    media_image2.png
    Greyscale


	Regarding Claim 2, Javasky further teaches wherein the middle section (118) of the main body (100) is collapsible. (Figs. 1a-1g; Page 5, Lines 14-20; Page 7 lines 10-22)

	Regarding Claim 3, Javasky further teaches wherein the upper frame assembly is slidingly engaged to the lower frame assembly. (Figs. 1e-1g; Page 7 lines 10-22) 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Javasky (CA 2936342 A1), in view of Salander (US 7232018 B), and in further view of Godshaw (US 6109403 A).

	Regarding Claim 4, Javasky, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the first size comprises an airline standard carry-on size.
	Wherein Javasky, modified above, teaches a suitcase (100) with sizes constructed to accommodate airline travel. (Figs. 1a-1g, 2; Page 7, Lines 15-22)
	Godshaw further teaches luggage with an airline standard carry-on size of 22” x 14” x 9”. (Figs. 1-5; Col. 2, Lines 26-29)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take adjustable size suitcase as taught by Javasky, modified above, and provide for the luggage having the airline standard carry-on size as taught by Godshaw. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements in order for the .

Claims 5-7, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Javasky (CA 2936342 A1), in view of Salander (US 7232018 B), and in further view of Lin (US 6179101 B1).

	Regarding Claim 5, Javasky, modified above, teaches all of the elements of the invention described in claim 1 above except; the suitcase further comprising: A handle that is disposed along a back side of the main body and that is in communication with the frame.
	Wherein Javasky teaches a handle (116) along the back side of the main body (100). (Figs. 1a-1c; Page 4, Lines 5-7)
	Lin further teaches a suitcase (10) further comprising a handle (40) that is disposed along a back side (Figs. 2-6, 10, 14) of the main body (10) and that is in communication (wherein (57) interacts with (21)) with the frame (20). (Figs. 1-6, 10, 14; Col. 4, Lines 45-57)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take adjustable size suitcase with a back handle as taught by Javasky modified above, and provide a handle in communication with the frame as taught by Lin. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements in order provide the adjustable handle that is securely fastened to the back frame of the suitcase for the user to maneuver the suitcase while traveling.

	Regarding Claim 6, Javasky, modified above, teaches all of the elements of the invention described in claim 5 above.
	 Javasky further teaches wherein the handle (116) includes an adjustable length. (Wherein Javasky teaches a telescopic handle.) (Figs. 1a-1c; Page 4, Lines 5-7)

	Regarding Claim 7, Javasky, modified above, teaches all of the elements of the invention described in claim 6 above.
	Javasky further teaches wherein the handle (116) is configured to operate when the suitcase frame (F in Modified Figure 2 above) is transitioned to each of the first size (H1), the second size (H2) and the third size (H3). (Wherein the telescopic handle attached the main body (100) as taught by Javasky can operate when the frame is in its various configurable sizes). (Figs. 1a-1c; Page 4, Lines 5-7)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Javasky (CA 2936342 A1), in view of Salander (US 7232018 B), and further view of Lin Casey (US 20170174393 A1).

	Regarding Claim 8, Javasky, modified above, teaches all of the elements of the invention described in claim 1 above except; a plurality of wheels that are disposed along a bottom surface of the main body and are in communication with the lower frame assembly.
	Wherein Javasky further teaches a plurality of wheels (110) that are disposed along a bottom surface (108) of the main body (100). (Figs. 1a-1c; Page 5, Lines 4-7)

	Casey further teaches the wheels (502) being in communication with a lower frame assembly (530) for a suitcase. (Fig. 21; [0118])
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take adjustable size suitcase as taught by Javasky modified above, and provide for the plurality of wheels attached to the frame assembly as taught by Casey. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements in order to provide for an adjustable suitcase that can be urged in a direction along the floor with a plurality of a wheels securely fastened to the frame for improved stability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Chang (US 20020125669 A1), teaches expandable luggage.
Shyr et al. (US 5307908 A), teaches expandable luggage.
Sawai (US 4361215 A), teaches expandable luggage.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/JUSTIN CAUDILL/Examiner, Art Unit 3733             

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733